DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to Claim 10 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 14-15 are sufficient to overcome the 112 rejections from the previous action.
 	
Claims 1-20 are pending. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 7, in view of Sharp et al., (US 2010/0185178), stating that the amendment to the claims resulting from the Interview on 11/23/2021 allegedly overcomes the prior art Sharp. The examiner has fully considered applicant’s argument, and agrees that amendments to the claims have overcome Sharp. A routine updated prior art search was undertaken, and has not resulted in prior art that can overcome the amended claim. See Allowable Subject Matter below.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the closest prior art of record, Ekman et al., (US 2013/0296795) teaches an assembly for a firing mechanism for use in an injection device (Fig. 3, (1)) and comprising: 
a rear cap (Fig. 3, annotated below, wherein the rear cap is seen at ‘D’) having a head (Fig. 3, (2)) and an elongate member (Fig. 3, (7.3)), the elongate member (7.3) extending axially forwards from the head when installed within the injection device (seen in Fig. 3, annotated below, wherein (7.3) extends axially forward from (2) when within the injection device (1)); 

    PNG
    media_image1.png
    365
    772
    media_image1.png
    Greyscale

a plunger (Fig. 3, (7, 7.2)) releasably connected directly to the elongate member (seen in Fig. 3, annotated, wherein plunger structure (7.2) is connected to (in contact with) the elongate member (7.3). Further in Fig. 5 and [0052-0053], the releasable connection of (7.2) and (7.3) is illustrated) and, upon release of the connection to the elongate member (7.3), axially displaceable in a forward direction ([0061] wherein the plunger is driven in the proximal (forward) direction P, and [0062] wherein the connection between (7.2) and (7.3) is releasable to allow for the proximal (forward) movement); and 

wherein the plunger (7, 7.2) and the rear cap (seen at D) define an axial length of the assembly (as seen in Fig. 3), which in turn determines a start position of a forward end of the plunger (7, 7.2) before release of the connection to the elongate member (7.3).
However, Ekman does not disclose or render obvious, alone or in combination with the other prior art of record wherein, during construction of the assembly, the plunger is releasably connectable directly to the elongate member at one of a plurality of positions for controlling the axial length of the assembly. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.  
Claims 2-20 depend upon Claim 1, therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783